DETAILED ACTION
Claims 1 through 14 originally filed 15 June 2020. By amendment received 17 August 2022; claims 1, 3, and 12 through 14 are amended. Claims 1 through 14 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 14 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a specific amplifier integrated laser in which both the laser section and the amplifier section include a common functional layer. The common functional layer is arranged in first and second portions with the first portion operating to reflect light within the laser region and the second portion operating to transmit light within the amplifier portion.
Hillmer is notable for teaching a laser device in which multiple laser sections are incorporated along a single waveguide with a common grating present throughout all laser sections. However, the laser devices of Hillmer operate as independent laser devices and no portion within a single waveguide is employed to amplify light from any other portion within that same waveguide.
Handa (US Patent 6,008,675) is notable for teaching a laser device similar to Hillmer above and providing additional details regarding a laser device so arranged. However, the laser devices of Handa also do not include any section that operates as an amplifier.
Ouchi et al. (Ouchi, US Patent 5,349,598) is notable for teaching a laser or amplifier device including a common functional layer similar to the claimed device. However, the device of Ouchi does not generate light in one section and amplify that same light in another section as required by claim 1
Capasso et al. (Capasso, US Pub. 2003/0219054) is notable for teaching a semiconductor laser with an integrated amplifier. However, the grating present in the laser region does not extend into the amplifier region.
Sugawara et al. (Sugawara, US Pub. 2011/0157685) is notable for teaching a semiconductor laser with an integrated amplifier similar to Capasso above with features that are additionally notable. However, the laser device of Sugawara also does not extend the grating from the laser region into the amplifier region.
While it was known in the art to arrange a semiconductor laser device having multiple sections in which different sections have different grating pitches, there is no reason in the prior art to implement such a grating within an amplifier section in the manner claimed. As such, claim 1 is allowed.

Claim 12 is drawn to an amplifier integrated laser similar to claim 1. The device of claim 12 requires a common functional layer that is arranged in first and second portions with the first portion operating to reflect light and the second portion operating to transmit light. The light operated on by each portion has the same specific wavelength. Particularly, the second portion amplifies light from the first portion. These limitations of claim 12 are correspond to the limitations of claim 1 that are noted above as defining claim 1 over the prior art. As such, claim 12 is allowed for the same reasons noted above regarding claim 1.

Each of claims 2 through 11, 13, and 14 depend from one of claims 1 and 12 and inherit all limitations thereof. As such, claims 2 through 11, 13, and 14 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        
/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        08/25/2022